Grace, J.
Appeal from an order of the district court of Billings comity, W. C. Crawford, Judge.
The only real question in this appeal is one involving the authority or jurisdiction of the court in making its certain order of February 4, 1916, which order set aside a certain judgment for $849.90, bearing date September 18, 1914, and otherwise modified such judgment so that it should be a judgment for the dismissal of the action, with costs of $10.75, in favor of the defendant. The judgment as modified then corresponded to a judgment entered on the 19th day of February, 1914.
A brief history of the case will clearly present the questions involved in the appeal.
The plaintiff brought an action of claim and delivery against the sheriff for the possession of certain personal property described in the *54complaint, consisting of a cash register, two cigar machines, one pool table, and other paraphernalia usually found in pool rooms. The answer denied the allegations of the complaint, and also pleaded an affirmative right of possession of all such property in the sheriff by reason, of the seizure thereof on September 15, 190C, by virtue of an execution issued on a judgment issued in favor of the Dickinson Mercantile Company against Frank B. Stone. The answer demanded a return of the property, or the value thereof in the sum of $600, and $100 damages for the seizure and detention of said property by the plaintiffs. The action was commenced September 22, 1908. On the 19th day of January, 1914, on motion of the defendant, the court ordered the action dismissed, and judgment of dismissal was entered dismissing such action and allowing defendant $10.75 costs. No appeal was taken from such order of dismissal, and it became a final order, and judgment of dismissal was entered. About seven months after the date of the entry of such judgment of dismissal, the defendant gave notice of and served a motion on the plaintiff to have such judgment of dismissal modified so as to include a return of the property described in the complaint, or the value thereof. The motion was supported by the affidavit of F. C. Heffron, attorney for the defendant. On August 26, 1914, the court made its order granting the motion of the defendant to modify such judgment as asked for in the motion and affidavit. The modified judgment to that effect was entered on the 18th day of September, 1914, wherein such judgment of dismissal of such action was modified so as to include a return of the property from the plaintiff to the defendant, or in the event that the property could not be returned to the defendant, then judgment in his favor for $849.90. On February 9, 1915, the plaintiff procured an order to show cause why the judgment in the action of date September 18, 1914, against the plaintiff in the sum of $849.90 should not be set aside and vacated as void, or why the said judgment should not be modified so as to be simply a dismissal of said action, and for the sum of $10.75 costs taxed by the clerk. This order to show cause was supported by the affidavit of plaintiff’s attorney. It was returnable February 25, 1915. It was not heard on such date, and the hearing was continued from February 25, 1915, to June 10, 1915. On August 9, 1915, defendant’s attorney served a notice on plaintiff’s attorney that the defendant would treat the order *55.to show cause as abandoned. The order was finally heard on August 11, 1915, the attorneys for plaintiff and defendant present. The judgment was again modified to correspond to the judgment of January 19, 1914.
One of the assignments of error by the appellant is that the district ■court erred in assuming jurisdiction to make the order appealed from, ■or any part thereof. The district court in making such order modified the judgment entered September 18, 1914, wherein a judgment was rendered against the plaintiff in the sum of $849.90, which was a modification of the judgment of date January 19, 1914, dismissing the •case, with costs.
When the court made its order of dismissal of the.action on the 19th day of January, 1914, and judgment of dismissal was entered in pursuance of such order, and no appeal was taken from either the order or judgment of dismissal within the time prescribed by law for such appeals, the court was thereafter without jurisdiction either as to the parties or the subject-matter of such action, hence, any orders or judgment made or entered after the court had thus lost jurisdiction would be void. The order of the court in modifying the judgment entered September 18, 1914, was a void order, and the judgment entered on such order was void. The court, however, had the inherent power and authority to set such void order and judgment aside, the same having been made without jurisdiction. In making the order appealed from, the court did not exercise jurisdiction either over the parties or the subject-matter of the action, except for the purpose of setting aside and vacating its order of September 18, 1914. Courts have inherent power and authority to set aside and vacate a void order at any time so far as the parties to the action are concerned.
The order appealed from is affirmed, with costs.
Robinson, J. I concur in the result.